Citation Nr: 1213523	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO in Waco, Texas. 

In April 2007, the Veteran testified before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He withdrew that request in a writing received by VA in June 2009. 

The Board denied this claim in a July 2009 decision.  The Board issued a partial vacatur of that decision in February 2011 and remanded for additional development.

In March 2012, the Veteran indicated that he would submit additional information within 30 days of the issuance of the February 2012 Supplemental Statement of the Case.  However, notwithstanding the Board's delay of the full adjudication of this case until April, the Veteran submitted no other evidence.  The claim returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have nor had PTSD at any time during the period on appeal.

2.  The Veteran's currently diagnosed psychiatric disability is not related to any incident of service and is not a psychosis.





CONCLUSION OF LAW

The Veteran's psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a psychiatric disability, which he claims is PTSD, as a result of stress while serving in Vietnam.  For the reasons that follow, the Board finds that the Veteran does not have a diagnosis of PTSD, does not have a psychosis and that his psychiatric disability is not related to service.  The Board concludes that service connection is not warranted for a psychiatric disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

With respect to the Veteran's contentions that he has had PTSD since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Although the Veteran is competent to report lay observable symptomatology, he is not competent to compare those symptoms to the DSM-IV and arrive at a diagnosis of PTSD.  Thus, the Board will rely on the medical evidence to establish whether a valid diagnosis of PTSD in conformity with the DSM-IV has been given to the Veteran.  

In adjudicating this claim, the Board has reviewed conflicting statements from medical professionals.  In such cases it is within the Board's province to weigh the probative value of those opinions.  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

More recently, the Court provided additional guidance as to the weighing of medical opinion evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. at 302.  Significantly, the Court stated as follows: "That the medical expert is suitably qualified and sufficiently informed are threshold considerations; most of the probative value of a medical opinion comes from its reasoning."  Id. at 304. 

In a July 2004 writing which accompanied his claim for service connection, the Veteran explained that in February 1971, while serving in Vietnam, he began having episodes where he would awaken and be unable to move.  He stated that when this occurred he feared that he had somehow been injured in his sleep.  He stated that he did not report this to anyone out of fear of the stigma of being labeled mentally ill.  He reported that he had a feeling of claustrophobia in April 1971 and went to sick call where he was prescribed Librium. 

The Veteran went on to state that this claustrophobic feeling continued and that at some point after service he was prescribed Xanax.  Explaining his belief that this is evidence of PTSD the Veteran stated as follows: 

I feel the stress of being in a war zone, working twelve hour shifts as a Supervisor, not knowing if sappers were around the corner, and not knowing if you were going to survive the year in Vietnam added to my experiencing my episodes of waking up paralyzed and which led to developing anxiety attacks and claustrophobia which I still experience. 

Service treatment records contain a March 1971 notation that the Veteran had "Getting short syndrome" and was dispensed 30, 10 milligram doses of Librium.  In the April 1972 separation report, the Veteran indicated that he either had then or previously had suffered from nervous trouble.  A narrative indicated that the Veteran suffered from nervousness in 1971, 10 days prior to his date of expected return from overseas and that he had been given medication for his nerves.  The Veteran's psychiatric evaluation was normal at that time.  

Private treatment notes received from Dr. J.T. document that the Veteran complained of anxiety in September 1987 and was prescribed Xanax.  Dr. J.T. did not mention PTSD or the Veteran's service. 

A VA PTSD clinic note from August 2004 document the Veteran's report that on one occasion the Veteran and others were riding in a rickshaw in Vietnam when they ran into a fire-fight between Saigon police and insurgents.  This note also contains the Veteran's reports of awakening in a state of paralysis during service, adding that these states lasted only a few minutes.  He stated that he began having panic attacks but did not seek treatment for fear of being labeled mentally ill.  He reported that he finally sought treatment and was placed on Librium and that a physician wrote in his medical record that the Veteran reported he was diagnosed in service as suffering from PTSD.  He also reported that prior to that incident he had become claustrophobic.  He reported that he has been treated with Xanax since 1987.  The social worker who wrote the note diagnosed him with panic disorder, chronic; generalized anxiety disorder, chronic; and mood disorder due to renal cell carcinoma.  

Of note is the Veteran's report that a physician noted in his record that he had PTSD in 1971.  The quote is as follows:

It was not until ten days or so before going back to stateside [1971 or 1972] that he was placed on Librium and he [the Veteran] says that the doctor wrote in his medical record that he was suffering from PTSD.

The Board finds that this statement from the Veteran is not supported by the record as it is generally accepted that PTSD was not a diagnosis in 1971.  See Real v. U.S, 906 F.2d 1557, 1560 (Fed. Cir. 1990) (stating it is apparently undisputed that prior to 1980 when it was first included in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, PTSD was not a medically recognized diagnosis.).  Hence, the Board does not believe that the Veteran was diagnosed with "PTSD" in 1971, based on this record and such a statement from the Veteran only undermines his credibility with the Board.  

A June 2005 VA treatment note indicates that the Veteran was seen for evaluation, following denial of service connection for PTSD, and wished to document his psychiatric history for claim purposes.  The Board finds it particularly noteworthy that the Veteran was not seeking treatment.   

At this time, he reported that he had not received any psychiatric treatment in the past but had received medications from primary care providers.  The Veteran stated that his anxiety symptoms began while he was stationed in Vietnam in 1970 and described his episodes of being "paralyzed" upon awakening.  

Significantly, the Veteran states that he went to the clinic to get a prescription for Librium and later tore the page out of his records not wanting to have a psychiatric history.  The Board has reviewed the Veteran records and finds that such an act simply never occurred, providing more factual evidence against this claim.     

At this time, the Veteran reported that he continued to have anxiety attack, took Librium for a time, and had been on Xanax since 1987.  As an assessment, the clinician provided that the patient provided a history of anxiety and panic attacks since service.  This clinician did not diagnose the Veteran as having PTSD.  

In May 2006, the Veteran underwent a VA examination to determine if he suffered from the claimed PTSD.  This examiner indicated that he had reviewed the claims file and interviewed the Veteran.  The psychiatrist interviewed the Veteran and recorded his report that his worst experience during service was waking up with a sense of paralysis due to anxiety.  She also documented that the Veteran served as a cryptographic teletype operator and was stationed outside of Saigon.  

Following examination, the psychiatrist stated that the Veteran does not meet the DSM-IV stressor criterion for a diagnosis of PTSD.  She diagnosed alcohol-induced anxiety disorder, mood disorder related to radical nephrectomy, and partner relations problem, alcohol dependent.  This is evidence against the Veteran's claim for any psychiatric disorder, including PTSD. 

Also submitted by the Veteran is a social/psychological evaluation report from "E.R.", Ph.D. Dr. E.R. reported that the Veteran's chief complaint was that he had been denied a request for service connection for PTSD.  The Veteran once again indicates the purpose of his efforts. 

Dr. E.R. diagnosed PTSD and opined that the Veteran's "tour in Vietnam was an abnormal, traumatic impact, which to [the Veteran] had a surrealistic, unnatural and incongruent effect."  He also reported: 

[The Veteran] did seek some medical treatment for his condition on March 23, 1971, time at which his symptoms were labeled as "Getting Short Syndrome.  In my opinion, such syndrome presented a gradual and slowly personality changes where neurotic symptoms replaced wholesome mental emotions and behavior patterns, factors that have likely had a great impact in a currently present Post Traumatic Stress Disorder." 

The Board views this statement by Dr. E.R. as merely an arbitrary opinion devoid of any rationale and without any probative value.  He does not explain why "Getting Short Syndrome" represents anything other than what it naturally implies - the Veteran was anxious because he was close to getting out of the service.  His statement is not a medical opinion in any real sense of the term; it is merely speculation motivated by a need to shore up his conclusion. 

Dr. E.R. goes on to report the following, which is the closest he comes to identifying a stressor: 

The arrival in Vietnam was shocking for [the Veteran] arrived as an individual, not as a unit.  The shock or jolt came right after he felt the hot humid weather hitting his face.  The confusion that [the Veteran] faced as he was left stranded without luggage to fan (sic) for himself.  [The Veteran] was deployed to Vietnam as an individual without the support of group deployment.  The nature of [the Veteran's] assignment with top secret clearance, which he took very seriously, also isolated him from class relationships with fellow soldiers.  One element that has become of importance was coming face to face with what [the Veteran] describes as "a stack of silver coffins" being shipped to the United States.  His departure from Vietnam was also a key element in relation to [the Veteran's] PTSD.  The ideation that people would die a few days or hours during their departure to the United States was constantly on his mind.

This is the first mention of a stressor involving seeing closed coffins and of the Veteran arriving in Vietnam by himself without his luggage.  If these events were indeed experienced as "stressors", the Board believes that the Veteran would have at least mentioned them during his May 2006 VA examination or during his earlier interviews with VA clinicians.  

The Board finds that these "findings" are more in the nature of invented stressors thought up by Dr. E.R. from innocuous events, rather than the identification of events experienced by the Veteran as PTSD stressors.  The Board affords this report of stressors by Dr. E.R. only the most minimal of probative value. 

Dr. E.R. also stated the following: "[The Veteran] is exhibiting a pattern of psychological and physical problems which has reduced his level of psychological and physical functioning.  These symptoms are well defined, constant and may have appeared after the stress of combat trauma." 

This statement draws into question the facts relied on by Dr. E.R. and, therefore, makes his entire opinion suspect.  The Veteran was a teletype operator in service and did not engage in combat with the enemy.  Yet, Dr. E.R. refers to the Veteran's symptoms as deriving from something that did not occur - "combat" trauma. 

In this regard, one of the critical issues in this case is the Veteran's own credibility.  In this regard, the Board finds that the Veteran's statements, as a whole, are inconsistent, that he is an inaccurate historian, and that his statements regarding stressors in service, and how they impact his ability to function, as well as his statements regarding disabilities or symptoms that began during service and have allegedly existed for more than 30 years (without treatment) are not believable.  

The Board finds that this "diagnosis" is not based on an in-service stressor and, very unfortunately, more than likely a fabrication in order to justify a finding of PTSD.  The Board gives this medical "opinion" highly limited probative value.  Dr. E.R.'s report is essentially that the Veteran's job assignment and his arrival in Vietnam by himself were "stressful", causing his current PTSD.  His report that the Veteran saw coffins is not verifiable and the Veteran's own statements prior to this "report" suggests the stressor never occurred. 

As to the Veteran suffering from PTSD because his job in the service was somewhat isolating and he arrived in Vietnam by himself rather than with a unit, the Board finds that this is not a description of a verifiable stressor.  Again, prior to the report from Dr. E.R., there is no mention by the Veteran of the isolating nature of his work or that his arrival in Vietnam by himself (rather than with a unit) had anything to do with his claim.  The psychiatrist who examined the Veteran in May 2006 was aware of the Veteran's job during service and the Veteran had an opportunity to explain all of his stressful events during service.  That the Veteran did not mention either the coffins or the isolation of his job or lone arrival in Vietnam is evidence that these events actually have nothing to do with his claim or his symptoms, and more than likely never happened. 

It is the Board's finding as fact finder that the report of the coffins and the isolating nature of work, to the extent that the Veteran did indeed make these assertions to Dr. E.R., are disingenuous as to the effects of those events on his psychological health.  If those events were of any importance, the Veteran would have mentioned them at some point between when he filed his claim in July 2004 and when those events were recorded by Dr. E.R.  The medical report is a deception.  

The Veteran submitted 2009 records from a Dr. L.R.  In June 2009, L.R. wrote a note for the Veteran indicating that he had reviewed the Veteran's 1971 in-service treatment and his 1987 psychiatric treatment, and that it was his opinion that the Veteran's generalized anxiety disorder was at least as likely as not related to service.  The Board emphasizes that L.R. did not endorse a diagnosis of PTSD.

The Board remanded this case for a VA examination in February 2011 to determine what psychiatric disability(ies) the Veteran had and whether any such psychiatric disability was related to service.  The Veteran was evaluated in February 2011 at a VA examination.  The Veteran was diagnosed with an anxiety disorder not otherwise specified and some personality disorder traits.  The Veteran was specifically found not to have PTSD.  The examiner provided a detailed opinion, evaluating each of the Criteria for a PTSD diagnosis under the DSM-IV.  

The examiner had significant problems with the diagnosis offered by E.R., particularly the failure to provide clear clinical rationales for his conclusions.  The examiner identified mistakes in the use of particular diagnostic tests which were not specifically indicative of PTSD.  The examiner criticized E.R.'s description of a set of symptoms that were described as "sleep paralysis."  The examiner indicated that the symptoms described did not meet the definition of sleep paralysis and could not have been brought on by conditions described.  In sum, the examiner demolished the rationale offered by E.R.  

In light of the foregoing, the Board finds that the Veteran does not have PTSD, and has never had PTSD.  The only favorable opinion finding that he has PTSD is that of E.R.  In light of the many deficiencies of that report, those identified by the Board and those identified by the February 2011 VA opinion, render the opinion incredible.  The remaining opinions are uniform in diagnosing the Veteran with psychiatric disorders other than PTSD.  The Board finds further that he has not had PTSD at any time during the time from the filing of his claim to the instant Board decision.  In the absence of a diagnosis, service connection cannot be granted for the disability.  

The Board turns to service connection for a psychiatric disability other than PTSD:

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran maintains that he has had a psychiatric disorder since service.  As discussed above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  The Veteran is competent to give evidence about what he experiences.  See Layno.  He remains not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker.  While a lay observer may report his feelings, he cannot evaluate whether such feelings rise to the level of a disability.  Thus, the first Jandreau test is not met.  Similarly, the Veteran claimed that he had been diagnosed with PTSD during service, a manifestly false claim, as discussed above.  The second Jandreau test is not met.  Lastly, the Veteran's lay testimony describing nervousness and panic attacks has not been supported by a later, competent and credible medical diagnosis.  Instead, the Veteran's present disability has been associated with alcohol, domestic relations and current physical disorders, particularly renal cancer.  

The Board must emphasize this point.  While a veteran may generally be competent and even credible in reporting feelings of nervousness for years after service, these complaints may be insufficient to rise to the level of a disability.  The Veteran's report here is simply incompetent to establish that a psychiatric disability existed during service, particularly in the face of specific contemporaneous evaluations to the contrary.  The third Jandreau test is not met.  The Board concludes that the Veteran's lay testimony is not competent to associate his presently diagnosed psychiatric disability with service.  There is no other lay evidence of record. 

Beyond the above, the credibility of the Veteran's lay statements are in question:    

Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  In this case, the Veteran statements regarding his stressors in service, his statement that he was found to have PTSD before PTSD was being diagnosed, and other facts in this case provide the basis to find that the Veteran is not believable. 

The Board turns to the medical evidence on point:

The Board finds that the preponderance of the competent medical evidence is against a relationship between a currently diagnosed psychiatric disability and any incident of service.  The Board notes that the in-service treatment records establish "getting short syndrome" in March 1971 and that he was psychiatrically normal by his 1972 separation physical examination.  These records do not support the existence of a chronic psychiatric disability at separation.  The 1987 treatment notes do not indicate that the then-treated anxiety had any relationship to service.  The August 2004 VA treatment note indicates the presence of three disorders, panic disorder, generalized anxiety disorder and a mood disorder.  The author was, however, a social worker and the Board assigns minimal probative value to these diagnoses in the face of competent evaluations by VA psychiatrists.  The June 2005 treatment note discusses the Veteran's history of anxiety and panic attacks since service without specifically diagnosing the Veteran with any current psychiatric disability.  The opinion from E.R. has been discussed and found incredible.  The Board notes that because E.R. diagnosed PTSD, he did not evaluate whether a different psychiatric disability was related to service.  Thus, his opinion is not relevant to the outcome of the claim as to psychiatric disabilities other than PTSD.  

The May 2006 VA examination report indicates that the Veteran's psychiatric disorders were either induced by alcohol, related to a radical nephrectomy or due to partner relations.  This opinion weighs heavily against this claim.  

As stated above, L.R. wrote a June 2009 note for the Veteran indicating that he had reviewed the Veteran's 1971 in-service treatment and his 1987 psychiatric treatment, and that it was his opinion that the Veteran's generalized anxiety disorder was at least as likely as not related to service.  The Board notes that L.R. offered no rationale for his opinion, minimizing its probative value.  See Nieves-Rodriguez.  

Finally, the February 2011 VA examination report provided an extensive evaluation, thorough discussion of the Veteran's symptoms and indicates that the current anxiety disorder is not related to service, providing an adequate rationale.  The Board notes that the opinions in favor were either offered by a social worker or lack an adequate rationale.  The opinions against were offered by competent psychiatrists and provide adequate rationales.  The Board finds that the opinions against outweigh the opinions in favor of a relationship between service and the current psychiatric disability.  

In sum, the Board finds that the lay evidence is incompetent to establish either continuity of symptomatology to service or a nexus between the current disability and service.  The weight of the competent medical evidence is against a relationship between the Veteran's current psychiatric disability and service.  The Board finds that the Veteran's current psychiatric disability is not at least as likely as not related to service.  In the absence of a nexus, the Board concludes that service connection is not warranted.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's diagnosed anxiety and panic disorders are not among those psychiatric disorders classified as psychoses.  See 38 C.F.R. § 3.384 (2011).  The Board concludes that the presumption is not applicable.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a September 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter did not address the elements of degree of disability or effective dates.  See Dingess.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded May 2006 and February 2011 medical examinations to obtain an opinion as to whether he had a psychiatric disability as a result of service.  These opinions were rendered by medical professionals following thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained accurate histories and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in February 2011 for a VA examination with a psychiatrist or psychologist for a determination of the currently diagnosed psychiatric disability and whether the currently diagnosed psychiatric disability was related to service.  This examination occurred in February 2011.  

The examination is adequate, as discussed above.  The Board finds that the RO complied substantially with DATE remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a psychiatric disorder, including PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


